Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Final Office Action of 05-January-2022, Applicant canceled claims 1-6 of the extant application, which had been rejected under U.S.C. 101. In addition, Applicant amended independent claim 13 in the fashion suggested by the Examiner in the Final Office Action to increase clarity of multiple uses of the term “comprises”.

Response to Arguments
In response to the Final Office Action of 05-January-2022, Applicant canceled claims 1-6 of the application, reserving the right to re-introduce them in a future action. No further arguments were made regarding the rest of the claims (which had been allowed in the Final Office Action.

Allowable Subject Matter
Claims 7 – 18 in the extant application are allowed.
The following is an Examiner’s statement of reasons for allowance.
The present invention pertains to controllers and disk hardware for solid state storage devices which can efficiently encode bits with non-binary ECC codes, such as non-binary LDPC code.
The following limitations (as exemplified by claim 7) are taught by the art cited in the original Non-Final Rejection for the case (U.S. Patent 9236886 (Zhu et al.), in view of U.S. Patent 9768806 (Myung et al.) and further in view of U.S. Patent 10833704 (Walke et al.)): (a) controller for a solid state storage device, wherein the controller is configured for encoding information bits with a Q-ary linear error correction code defined over a binary-extension Galois field GF(2k), wherein the Q- ary linear error correction code is defined by a quasi-cyclic parity-check matrix having an information section associated with the information bits and a parity section associated with parity bits.
The prior art of record does not teach wherein the parity section has an approximate lower triangular form and comprises a plurality of circulants, the parity section comprises: a first circulant sub-matrix which comprises a first circulant having a first shift and being defined by a first parameter belonging to the Galois field GF(2k); a second circulant sub-matrix which has a triangular structure and comprises a second circulant having a second shift and being defined by a second parameter belonging to the Galois field GF(2k), said second parameter being the inverse of the first parameter, the second shift being equal to a difference between a number of rows of each circulant and the first shift; a third circulant sub-matrix which comprises a third circulant having a third shift and being defined by a third parameter belonging to the Galois field GF(2k); and a fourth circulant sub-matrix, the controller being configured for: determining a first set of parity-check bits according to the information bits, to said second and third circulant sub-matrices, and to a fourth circulant, the fourth circulant having a fourth shift and being defined by the multiplicative inverse of a fourth parameter given by a product between the first and third parameters, wherein the fourth shift is equal to a difference between said number of rows and said first and third shifts; 3determining a second set of parity-check bits according to the determined first set of parity-check bits, to said first and second circulant sub- matrices and to the information bits, and storing the information bits and the first and second sets of parity-check bits in memory cells of the solid state storage device.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 7 is allowable. As a result, the claims which depend from claim 7 (claims 8-12) are also allowable.
Regarding independent claim 13, it contains essentially the same limitations as independent claim 7, and is allowable for the same reasons cited above. As a result, the claims which depend from claim 13 (14-18) are also allowable.
In summary, claims 7 – 18 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111